

FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE


THIS FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (this “Amendment”) is
made as of this 8th day of July, 2016, by and between HR VENTURE PROPERTIES I
LLC, a Delaware limited liability company (hereinafter referred to as “Seller”),
and NEW MARKET PROPERTIES, LLC, a Maryland limited liability company
(hereinafter referred to as “Purchaser”).


W I T N E S S E T H T H A T:


WHEREAS, Purchaser and Seller entered into that certain Agreement of Sale and
Purchase dated as of June 24, 2016 (the “Contract”), with respect to certain
property as more particularly described in the Contract (the “Property”);


WHEREAS, Purchaser and Seller desire to amend the Contract as set forth below;


NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Purchaser and Seller hereby agree as follows:


1.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Contract.


2.    Contingency Date. Notwithstanding anything to the contrary provided in the
Contract, Purchaser and Seller hereby acknowledge and agree that the
“Contingency Date” shall mean July 11, 2016.


3.    Ratification. Except as expressly modified hereby, the Contract shall
remain unamended and in full force and effect and is hereby ratified and
confirmed by the parties hereto.


4.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one and the same instrument.


5.    Facsimile or E-Mail. The faxed or e-mailed signature of any party shall be
binding upon such party.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchaser and Seller have hereunto set their hands and seals
as of the date indicated below.


SELLER:
HR VENTURE PROPERTIES I LLC, a Delaware limited liability company
By:    HR Retail Venture I LLC, a Delaware
limited liability company, its sole member


By:    Hines REIT Retail Holdings LLC,
a Delaware limited liability
company, its sole member




By: /s/ Shea Morgenroth        


Name: Shea Morgenroth        


Title: Manager                




PURCHASER:
NEW MARKET PROPERTIES, LLC, a Maryland
limited liability company




By:/s/ Joel T. Murphy                


Name: Joel T. Murphy            


Title: Chief Executive Officer        



